Citation Nr: 1745552	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-40 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease, right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1963 to May 1968.

This comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in April 2014 and September 2016.  Both times the Board remanded the matter for further development.


FINDINGS OF FACT

1.  Prior to January 10, 2017 the Veteran's right ankle disability is not shown to have been manifested by more than marked limitation of motion; ankylosis is not shown.

2.  From January 10, 2017 the Veteran's right ankle disability has been manifested with dorsiflexion limited to 10 degrees and functional loss due to pain and weakness, closely approximating ankylosis.


CONCLUSIONS OF LAW

1.  For the period prior to January 10, 2017 a rating in excess of 20 percent for right ankle disability is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (DC) 5271 (2016).

2.  From January 10, 2017 the criteria for a rating of 30 percent, but no higher, for right ankle disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, DC 5271-5270 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Pursuant to the Board's September 2016 remand the Veteran's medical records from the Tampa, Florida VA Medical Center (VAMC) were obtained and the Veteran was afforded a VA examination for his service-connected right ankle disability in January 2017.  The Board finds that the previous remand directives were substantially complied with.  Stegall v. 

II.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's right ankle disability is currently rated 20 percent under Code 5271 for marked limitation of motion; 20 percent is the maximum rating under Code 5271.  A schedular rating in excess of 20 percent is only available where ankylosis is shown.  38 C.F.R. § 4.17a, Code 5270.

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Veteran contends that the severity of his right ankle disability is worse than is reflected by his current 20 percent rating.  He filed a claim for increased rating in June 2009. 

May 2009 VA medical records included X-ray imaging results for the Veteran's right ankle.  The results indicated that the ankle mortise was intact, and no acute fractures were seen.  A small posterior calcaneal spur was noted.

June 2009 VA treatment records indicate that the Veteran presented with complaints of chronic right ankle pain.  Following a physical examination the VA physician characterized the Veteran's right ankle as subjectively painful, with no swelling, warmth, or redness noted.  Ambulation with a cane was also noted.

August 2009 VA podiatry notes indicated that the Veteran's right ankle had crepitus on range of motion and equinus.  Plantar flexion was documented to 15 degrees.  The VA examiner's assessment was ankle arthralgia, osteoarthritis, and ankle pain.  Further August 2009 VA medical treatment records included a verbal pain assessment, endorsing pain at a level of six out of ten located in his right ankle.  The pain was described as sharp, dull, aching, intense, tingling, throbbing, and stabbing.  

September 2009 private medical treatment records from Dr. M.B. provided that the Veteran's stated his service-connected right ankle disability, degenerative joint disease (DJD), manifested with symptoms of pain, swelling, weakness, stiffness, fatigability, and lack of endurance.  Dr. M.B. also noted that the Veteran's pain medications caused a fatigue as a side effect.  Flare-ups were endorsed.  Flare-ups were caused by overuse of the right ankle joint and manifested with severe pain and swelling, limiting the Veteran's ability to walk, with varied frequency, and a duration of "a couple of times a week."  Dr. M.B. estimated that the extent of the impairment on daily activities was 90 percent.  There was no ankylosis in the right ankle and physical examination revealed full range of motion.  Objective physical examination evidence also provided that the right ankle only presented with pain.  There was no objective evidence of fatigue, weakness, lack of endurance, or incoordination.  There was no functional limitation on standing or walking and no evidence of abnormal weight bearing.  Ultimately Dr. M.B. characterized the veteran's right ankle disability as moderate.

The Veteran stated in his notice of disagreement, in April 2010, that his range of motion was nonexistent.  The Board remanded the claim in April 2014 for a updated VA examination on the basis of this statement.

In May 2014 the Veteran underwent a VA examination for his ankles.  The examination results provide that the Veteran did not report any flare-ups.  Objective physical examination results indicated that the Veteran had full range of motion, 40 degrees, in right ankle plantar flexion with objective evidence of pain beginning at 35 degrees.  Right ankle dorsiflexion was limited to 15 degrees with objective evidence of pain beginning at 10 degrees.  The Veteran was able to perform repetitive-use testing with no further loss of range of motion.  Functional loss or impairment of the right ankle was endorsed with less movement than normal and pain on movement.  Localized tenderness and pain on palpitation of the right ankle was also present.  No ankylosis was present in the right ankle.  The VA examiner noted that Veteran's ability to work was affected by his right ankle disability due to mild-pain with prolonged standing.  

VA medical records dated from October 2013 to July 2016 document ongoing treatment for the Veteran's right ankle disability through the use of pain medication.  

Pursuant to the Board remand, the Veteran underwent a VA examination in January 2017.  The Veteran reported experiencing flare-ups in his right ankle that were described as constant pain with increased severity depending on activity.  Functional loss or functional impairment was also endorsed by the Veteran, manifesting as an increased limp, inability to squat or stand for any length of time, which the Veteran said caused problems at work.  Objective physical examination revealed range of motion limitations in the right ankle.  Dorsiflexion was limited to 10 degrees and plantar flexion was limited to 15 degrees.  Pain and weakness were noted to be contributing factors to functional loss in the right ankle.  Evidence of pain with weight bearing and objective evidence of lateral and medial tenderness were present.  Repetitive testing did not reveal any further range of motion limitations.  The examiner noted that pain and weakness would further functional ability with flare-ups, but the examiner could not describe the extent of additional limitation in terms of range of motion lost because such characterization was dependent on the type of activity and associated severity of pain.  There was slight reduction in muscle strength was also noted in the right ankle with plantar flexion and dorsiflexion muscle strength rated at a four out of five.  There was no ankylosis present in the right ankle.  Instability testing revealed laxity in the right ankle.  Constant use of an ankle brace was noted by the examiner.  With regard to the impact of the right ankle disability on the Veteran's ability to work the examiner stated that the Veteran was unable to sustain prolonged standing or sitting, and that his right ankle slowed the Veteran down. 

The Board finds that entitlement to a disability rating of 30 percent, but no higher, for the period beginning January 10, 2017, the date of the VA examination, is warranted for the Veteran's service-connected right ankle disability.

The 20 percent rating currently assigned under DC 5271 represents the maximum rating under that DC.  The remaining DCs for rating the ankle include maximum 20 percent schedular ratings, except for DC 5270 which rates the ankle based on ankylosis at varying degrees of range of motion.  The Board acknowledges that the Veteran's ankle has no evidence of ankylosis.  However, the Board also finds that the Veteran's right ankle disability picture more closely approximates a 30 percent rating under DC 5270.

The Veteran's January 2017 VA examination indicated that the Veteran's dorsiflexion range of motion was limited to 10 degrees.  Furthermore, the examiner endorsed that the Veteran experienced functional loss of his right ankle due to pain and weakness.  Given the functional loss identified by the January 2017 examiner, combined with the limitation in dorsiflexion, the Board finds that Veteran is entitled to a 30 percent rating as his disability picture more closely approximates such rating under DC 5270.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5270; see also DeLuca, 8 Vet. App. at 202.

The Board finds that entitlement to a disability rating in excess of 20 percent prior to January 10, 2017 for the Veteran's service-connected right ankle disability is not warranted.  The evidence of record prior to January 10, 2017 includes private, VA medical treatment records, and examinations.  These records do not contain evidence that the Veteran had ankylosis, or findings that more closely approximated the criteria for ankylosis in his right ankle at any point.  The Veteran's right ankle disability manifested with symptoms of pain, weakness, localized tenderness, and limitations to the range of motion and weight bearing of the right ankle joint.  This symptomology was contemplated in its entirety in assigning the maximum disability rating under DC 5271 for marked limitation of motion of the right ankle.  The Board acknowledges that the May 2014 VA examiner endorsed functional loss in the Veteran's right ankle due to pain on movement.  However, unlike the January 2017 examination the Veteran's range of motion was not limited to such a degree as to warrant a higher disability rating when taken in conjunction with the reported functional loss.

The Board has also considered the Veteran's lay statements that his ankle disability is worse than currently evaluated.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is competent to report symptoms but he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  

Therefore, the record prior to January 10, 2017 does not reflect that the Veteran was entitled to a disability rating in excess of 20 percent for his service-connected right ankle disability.

ORDER

Entitlement to a rating in excess of 20 percent, prior to January 10, 2017, for service-connected right ankle disability is denied.

Entitlement to a rating of 30 percent, but no higher, from January 10, 2017, for service-connected right ankle disability is granted, subject to the laws and regulations governing the award of monetary benefits.




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


